Exhibit No. 10.20

LEASE AGREEMENT

GEORGIA, WHI1TFIELD COUNTY

THIS LEASE AGREEMENT (this "Lease") made and entered into this day 30 day of
Sept, 2002 between SHP, LLC, of the County of Whitfield Georgia, hereinafter
referred to as "Lessor" and Aladdin Manufacturing, Corporation, a Delaware
Corporation, hereinafter referred to as "Lessee".

WHEREAS, Lessor is the owner of a certain tract or parcel of land and being Land
Lot No. 157 of the 9th District and 3rd Section of Murray County, Georgia, on
which property is a building containing approximately 175,000 square feet (now
or formerly known as the ALTRON Building).  The ALTRON Building, together with
the parking lot adjoining same is hereinafter referred to as the "Premises".

WHEREAS, it is the desire of Lessee to enter into this Lease for the lease of
the Premises by Lessee from Lessor:

NOW, THEREFORE, for and in consideration of the acts to be performed by the
parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, the parties
do hereby agree each with the other as follows:

1.              PREMISES LEASED: RIGHT OF ACCESS RESERVED:

(a)     Lessor does hereby agree to lease to Lessee, and Lessee does hereby
agree to hire from Lessor, at the rent and upon the terms and conditions
hereinafter set forth, the Premises during the term hereof.

(b)     Lessor does hereby reserve the right for himself and his agents and
employees to go over and about parking lot which comprises part of the Premises
for purposes of ingress and egress to and from the other property of Lessor
adjacent to the Premises.

2.              PURPOSE. The Premises shall be used and occupied by Lessee
solely in connection with its business of the manufacture and sale of carpet,
matting products and samples.

3.              TERM: The term of this Lease shall commence on September 15,
2002 and shall terminate the last day of December, 2003, at midnight, unless
sooner terminated by breach of the terms and conditions of this Lease by Lessee,
or by abandonment of the Premises by Lessee. Provided Lessee is not then in
default hereunder, Lessee shall have the right to extend this lease for an
additional period of Two (2) years.  The extended monthly rental will be
$26,250.00 per month.


4.              RENT.   Lessee agrees to pay to Lessor as rental for the use of
the Premises beginning September 157 2002 through November 30,2002 the sum of
$16,800.00 per month; then beginning December 1,2002 through; December 31, 2003
the monthly rental will be $24,500payable.in advance on the 1st day of each
month and continuing through the term of the lease.

5.              ADDITIONAL RENT. Lessee agrees to pay as rent, in addition to
the minimum rental reserved in Paragraph 4 hereinabove, the following:

(a)     Any and all reasonable sums which may become due by reason of the
failure of Lessee to comply with any or all covenants of this Lease, Lessee
agreeing to pay any and all damages, costs or expenses which Lessor may suffer
or incur by reason of (i) any default of Lessee or failure on its part to comply
with the covenants of this Lease: and (ii) any and all damages to the premises
caused by any intentional or negligent act of neglect of Lessee or Lessee's
agents or invitees;

(b)     All charges for water, electricity, gas and any other utility services
consumed upon the Premises and all charges for repairs to the meter or meters on
premises, whether such repairs are made necessary by ordinary wear and tear,
freezing, hot water, accident or other causes, immediately when the same become
due; Lessee shall indemnify and hold Lessor harmless from any liability for
payment of such services;

6.              LESSEE'S RIGHT TO ALTER AND IMPROVE. Lessee shall have the
right, at its sole expense, to modify the Premises and to make such alterations
as it deems appropriate to improve the usefulness of the Premises: provided,
however, any such modifications or improvements shall not be begun until Lessor
has been presented with the plans for such modifications and has approved them.
Further, Lessee shall obtain the Lessor's consent prior to painting or placing
any sign on the Premises, which consent shall not be unreasonably withheld by
Lessor. Any modification of the Premises by Lessee under the terms of this Lease
shall comply with all federal, slate and local regulations and ordinances
applicable thereto. Any improvements to which Lessor consents shall be made in a
good and workmanlike manner and upon the termination of this Lease, such
improvements shall be the property of the Lessor. Lessee shall indemnify and
hold Lessor harmless from any liability for the cost of said improvements, and
shall immediately discharge any and all liens placed against the Premises as a
consequence of such improvements.

7.              INSURANCE. Lessor shall procure and maintain during the term
hereof, insurance against Loss by fire or other casualty to the Premises in such
amounts as Lessor may determine in his sole discretion. Lessee shall be
responsible for obtaining and maintaining such insurance against loss to its
property or against liability as Lessee may elect.

8.              AFFIRMATIVE COVENANTS AND RESPONSIBILITIES OF LESSEE. Lessee
covenants and agrees that Lessee will, without demand:

(a)     Keep the Premises reasonably clean and free from all rubbish, ashes,
dirt and other matter,

(b)     Except as provided to the contrary here in below, at Lessee's own
expense, maintain the Premises in good repair, and in at least as good condition
as that in which they were delivered, allowing for ordinary wear and tear;

(c)     Make all necessary repairs, ulterior and exterior, including repairs to
the air conditioning and plumbing system in and about the Premises at its own
expense, provided, however, that Lessee shall not be required to make any
repairs to the walls or roof of Premises, except for such repairs as are
necessitated by the actions of Lessee and/or its agents, employees, licensees or
invitees;

(d)     Comply with any requirements of any of the constituted public
authorities, and with the terms of any Federal or State Statutes or Local
Ordinances or Regulations applicable to Lessee to or for Lessee's use of the
Premises and save Lessor harmless from penalties, fines, costs or damages
resulting from the failure to do so;

(e)     Give to Lessor prompt written notice of any accident involving persons
other than agents or employees of Lessee, fire or damage occurring on or to me
Premises;

(f)      At the termination of this Lease, remove any signs, improvements of a
non-permanent nature, projections or devices placed upon the premises at or
prior to the expiration of this Lease. In case of breach of this covenant, in
addition to all other remedies given to Lessor in case of breach of any
condition or covenant of this Lease, Lessor shall have the privilege of removing
said improvements, signs, projections, or devices and Lessee, at Lessor's
option, shall be liable to Lessor for any and all reasonable expenses so
incurred by Lessor;

(g)     Indemnify Lessor against all expenses, liabilities and claims of any
kind, including reasonable attorney's fees, by or on behalf of any person ox
entity arising out of either (i) a failure by Lessee to perform any of the terms
or conditions of this Lease, (ii) any injury or damage happening on or about the
Premises, except to the extent caused or contributed to by the willful
misconduct or gross negligence of Lessor, its agents, employees or
representatives; (iii) failure to comply with any law of any governmental
authority, arising out of or attributable solely to Lessee's use and/or
occupancy of the Premises; (iv) any mechanic's lien or security interest filed
against the Premises; and (v) all claims, damages, expenses, liabilities,
actions or causes of action of any kind or nature arising from breaches of
Lessee's representations, warranties or covenants hereunder or from acts or
failures to act occurring, or conditions existing, during Lessee's occupancy of
the Premises, except to the extent caused or contributed to by the willful
misconduct or gross negligence of Lessor, its agents, employees or
representatives; and

(h)     Secure any and all permits for such use as Lessee intends to make of the
Premises prior to the effective date of this Lease, and upon obtaining such
permit Lessee shall not use the demised premises in any manner not inconsistent
with or in violation of such permit.

9.              NEGATIVE COVENANTS OF LESSEE. Lessee covenants and agrees that
it will do none of the following Things without the consent in writing of Lessor
first had and obtained, which consent shall not be unreasonably withheld:

(a)     Occupy the Premises in any other manner or for any other purpose than
set forth herein; or

(b)     Assign, mortgage or pledge, or sublease this Lease; nor shall any
assignee assign, mortgage, pledge or sublease this Lease without the written
consent by the Lessor and without such consent no such assignment, mortgage,
pledge or sublease shall be valid, provided Lessor will not unreasonably
withhold such consent; or

(c)     Use the Premises for the '"treatment", "storage", or "disposal" of any
"hazardous waste", as such terms are defined in the Resource Conservation and
Recovery Act, as amended 42 U.S.C. 6901 ct seq.; or

(d)     Release on the Premises a "hazardous substance", as such terms are
defined in the Comprehensive Environmental Response, Compensation and Liability
Act, as amended 42 U.S.C. 9601 ct seq; or

(e)     Install or maintain an underground storage tank, as such term is defined
in RCRA; or

(f)      Do or permit any of its permitted subleases or other persons to do
anything on the Premises, or any part thereof, or bring or permit anything to be
brought on or kept in the Premises, or permit the use of the Premises for any
business or purpose that would:

1.        cause an increase in the rate of any insurance on the Premises; or

2.        cause a violation of any requirements of any of the constituted public
authorities, and with the terms of any Federal or State Statutes or Local
Ordinances or Regulations applicable to Lessee to or for Lessee's use of the
Premises.

10.           NO REPRESENTATIONS BY LESSOR. Neither Lessor or Lessor's agents
have made any representations or promises with respect to the Premises, except
as expressly set forth herein. The taking of possession of the Premises by
Lessee shall be conclusive evidence against Lessee, and Lessee accepts the
Premises as is, and that the Premises, and any portion thereof occupied by
Lessee, were in good and satisfactory condition at the time possession of the
same was so taken.

11.           ADDITIONAL CONVENANTS.

(a)     If the Premises are totally destroyed by storm, fire, lightening,
earthquake or other casualty. this Lease, and all rights and obligations arising
hereunder, shall terminate as of the date of such destruction, and rental shall
be accounted for as between Lessor and Lessee as of that date. If the Premises
are damaged but not totally destroyed by any of such casualty, rent shall abate
in such proportion as use of the premises has been destroyed, and Lessor shall
restore the Premises to substantially the same condition as before such damage,
whereupon full rental shall resume. For purposes of this section, damage to the
Premises to the extent that the Premises are wholly untenantable, or damage to
the extent that full repairs cannot be made solely from the proceeds of
insurance maintained on the Premises as provided in this Lease, shall be deemed
to be a total destruction of the Premises.

(b)     Lessor shall not be liable for any damage, compensation or claim by
reason of inconvenience arising from the necessity of repairing any portion of
the building, the interruption of the use of the Premises, or the termination of
this Lease by reason of the destruction of the Premises.

(c)     It is understood and agreed that the Lessor hereof does not warrant or
undertake that the Lessee shall be able to obtain a permit under any zoning
ordinance or regulation for such use s Lessee intends to make of the Premises,
and nothing in this Lease contained shall obligate Lessor to assist in obtaining
said permit

(d)     It is hereby covenanted and agreed by and between the parties that any
law, usage or custom to the contrary notwithstanding, Lessor shall have the
right at all times to enforce the covenants and provisions of this Lease in
strict accordance with the terms hereof, notwithstanding any conduct or custom
on the part of Lessor in refraining from so doing at any tune or times, and
further, that the failure of Lessor at any time or times to enforce Lessor's
tight under said covenants and provisions strictly in accordance with the same
shall not be construed as having created a custom in any way or manner contrary
to the specific terms, provisions or covenants of this Lease, or as having in
any way or manner modified the same.

(e)     Lessor will maintain the roof, the exterior walls and floor of the
Premises. Water leaks through the roof will be repaired by Lessor without undue
delay.

(f)      Lessee agrees to grant to the Lessor full and free access to the
Premises during reasonable business hours to examine or exhibit the same or to
make any necessary repairs or alterations to the Premises.

12.           EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an "Event of Default" hereunder:

(a)     Any part, portion or component of the rent, or any other sums payable
under this Lease are not paid within five (5) days after receipt of Lessor's
notice that same is past due;

(b)     Any petition that is filed by or against Lessee under any section or
chapter of the Federal Bankruptcy Code, and, in the case of a petition filed
against Lessee, such petition is not dismissed within thirty (30) days after the
date of such filing;

(c)     Lessee becomes insolvent or transfers property in fraud of creditors;

(d)     Lessee makes an assignment for the benefit of creditors;

(e)     A receiver is appointed for any of the Lessee's assets; or

(f)      Lessee breaches or fails to comply with any term, provision, condition
or covenant of this Lease, other than the payment of rent, which breach is not
cured within thirty (30) days after written notice by Lessor of such default is
received by Lessee.

13.           REMEDIES- Upon the occurrence of an Event of Default, Lessor may
do or perform any one or more of the following in addition to, and not in
limitation of any other remedy or right permitted it by law or by this Lease;

(a)     Lessor may terminate this Lease, in which event Lessee shall immediately
surrender the Premises to Lessor. If Lessee fails to do so, Lessor may, without
prejudice to any other remedy Lessor may have either by law or by this Lease,
enter upon the Premises and expel or remove Lessee and Lessor's personal
property with or without force and without being Liable to Lessee in any manner
whatsoever for damages therefor. Lessee shall be liable to Lessor for and shall
indemnify and hold Lessor harmless from and against all cost, loss, or damage
which Lessor may suffer by reason of such termination of this Lease, whether
through inability to relet the Premises, through a decrease in rent received, by
damage to the Premises or otherwise; or

(b)     Lessor may enter the Premises and remove the Lessee and its personal
property and may relet the Premises as the agent and receive such rent therefor.
In such event Lessee shall be liable to Lessor for any deficiency which may
arise by reason of such reletting during the remainder of the Lease Term. Lessor
may include, without limitation, brokerage commissions and attorney's fees
incurred in reletting the Premises and any and all costs and expenses incurred
in renovating or altering space to make it suitable for reletting in computing
Lessor's costs, losses or damages for which Lessee is liable as set forth above,
and the proceeds of such reletting shall be first applied to such costs and
expense, then to the payment of Rent and all other indebtedness of Lessee to
Lessor hereunder, with the balance, if any to be held by Lessor to be applied in
payment of future Rent and all other such indebtedness as same becomes due and
payable throughout the Lease Term.

14.           REMEDIES-CUMULATIVE. All of the remedies hereinbefore given to
Lessor and all rights and remedies given by law or in equity to Lessor shall be
cumulative and concurrent No termination of this Lease or the taking or
recovering of the Premises shall deprive Lessor of any of its remedies or
actions against the Lessee for rent due at the time of which under the terms
hereof would in the future become due as if there had been no termination, or
for any and all sums due at the time, or which under the terms hereof would in
the future become due as if there had been no termination, nor shall bringing of
any action for rent or breach of covenant, or the resort to any other remedy
herein provided for the recovery of rent be construed as a waiver of Lessor's
right to obtain possession of the Premises.

15.           LEASE CONTAINS ALL AGREEMENTS. It is expressly understood and
agreed by and between any parties hereto that this Lease and the Exhibits
attached hereto and forming a part hereof, set forth all of the promises,
agreements, conditions and understandings between Lessor, or Lessor's agents,
and Lessee relative to the demised premises, and that there are no promises,
agreements, conditions or understandings, either oral or written, between them
other than as set forth herein. All prior leases between Lessor and Lessee
respecting the Premises or any portion thereof shall be terminated as of the
effective date of this Lease, whereupon the terms and conditions of this Lease
shall govern all rights and obligations of the parties with respect to the
Premises. It is further understood and agreed that, except as herein otherwise
provided, no subsequent alteration, amendment, change or addition to this Lease
shall be binding upon Lessor or Lessee unless reduced to writing and signed by
them.

16.           PARTIES BOUND. All rights and liabilities herein given to, or
imposed upon, the respective parties hereto shall extend to and bind the several
and respective heirs, executors, administrators, successors and assigns of said
parties, and if there shall be more than one Lessee, they shall be bound jointly
and severally by the terms, covenants and agreements herein, and the word
"Lessee" shall be deemed to and taken to mean each and every person or party
mentioned as Lessee herein, be the same one or more; and if there shall be more
than one Lessee, any notice required or permitted by the terms of this Lease
shall be given by or to anyone thereof, and shall ever have the same force and
effect as if given by or all thereof. The word "his" and "him" and "her",
wherever stated herein shall be deemed to refer to the "Lessor" and "Lessee"
whether such Lessor and Lessee be singular or plural and irrespective of gender.
No rights, however, shall inure to the benefit of any assignee of Lessee unless
the assignment to such assignee has been approved by Lessor in writing as herein
provided.

17.           SUBORDINATION. This Lease and all rights of Lessee hereunder shall
be subject and subordinate to the lieu of any mortgage of Lessor, provided that
such subordination shall be upon the express condition that this Lease shall be
recognized by the mortgagee and that the rights of Lessee shall remain in full
force and effect during the term of this Lease so long as Lessee shall continue
to perform all of the covenants of this Lease. While this paragraph is
self-operative, and no further instrument of subordination shall be necessary,
Lessee shall, in confirmation of such subordination, upon demand at any tune or
times, execute, acknowledge and deliver to Lessor or any Mortgagor of Lessor any
and all instruments requested by either of them to evidence such subordination-
Lessee shall execute, acknowledge and deliver to Lessor or any Mortgagor of
Lessor, without expense, any and all instruments that may be necessary to make
this Lease superior to the lien of any Mortgagor of Lessor. If a holder of any
mortgage of Lessor shall hereafter succeed to the rights of Lessor under his
Lease, Lessee shall, at the option of such holder, attorn to and recognize such
successor as Lessee's landlord under this Lease and shall promptly execute and
deliver any instrument that may be necessary to evidence such attornment. Upon
such attornment, this Lease shall continue in full force and effect as a direct
Lease between each successor Lessor and Lessee, subject to all of the terms,
covenants and conditions of this Lease. If Lessee fails at any time to execute,
acknowledge and deliver any of the instruments provided for by this Paragraph
within fifteen (15) days after receipt of Lessor's notice so to do, Lessor, in
addition to the remedies allowed by this Lease may execute, acknowledge and
deliver any and all of such instruments as the attorney-in-fact of Lessee and in
its name, place and stead, and Lessee hereby irrevocably appoints Lessor, its
successors and assigns as such attorney-in-fact.

18.           CONDEMNATION. If the whole of the Leased Premises, or such portion
thereof as will make Premises unusable for the Purposes herein Leased, be
condemned by any legally constituted authority for any public use or purpose,
then in either of said events the term hereby granted shall cease from the time
when possession thereof is taken by public authorities, and rental shall be
accounted for as between Lessor and Lessee as of that date. Such termination,
however, shall be without prejudice to the rights of either Lessor or Lessee to
recover compensation and damage caused by condemnation from the condemner. It is
further understood and agreed that neither the Lessee or Lessor shall have any
rights in any award made to the other by any condemnation authority,

19.           NOTICES. Except for legal process which may also be served as by
law provided, all notices required or desired to be given with respect to this
Lease shall be in writing and shall be deemed to have been given when had
delivered or three (3) days after deposited, postage prepaid, with the United
Sates Postal Service (or its official successor), certified, return receipt
requested, properly addressed as follows:

To Lessor:

SHP, LLC
P. O. Box 2343
Dalton, Georgia 30722-2343

To Lessee:
Mohawk Industries, Inc.
P.O. Box 12069
Calhoun, Georgia 30703-7002

Such address may be changed from time to time by either party by notice to the
other.

20.           HOLDING OVER- In no event shall there be any renewal of this Lease
by operation of law, and if Lessee remains in possession of the Premises after
the termination of this Lease and without execution of a new Lease, Lessee shall
be deemed to be occupying the Premises as a tenant at will at an amount equal to
one hundred fifty (150%) of the Rent and otherwise subject to all the covenants
and provisions of this Lease insofar as the same are applicable to a
month-to-month tenancy.

21.           BROKERS. Lessor and Lessee each represents and warrants to the
other that no broker, agent, commission salesman or other person has represented
the warranting party in the negotiations for and procurement of this Lease and
of the Premises, that no commissions, fees or compensation of any kind are due
and payable in connection herewith to any such person or entity. Each party
further warrants that any compensation arrangement with the parties excepted
from the foregoing warranty has been reduced to writing in it entirety in a
separate agreement signed simultaneously with or before this Lease by the party
against whom the commission or compensation is charged

22.           ATTORNEYS' FEES AND EXEMPTION. Lessee hereby waives and renounces
al homestead o exemption rights which Lessee may have under or by virtue of the
Constitution and Laws of the United States, Georgia, or any other State, as
against any debt Lessee may owe Lessee under this Lease, and hereby transfers,
conveys, and assigns to Lessor all homestead or exemption rights which may be
allowed or set apart to Lessee, including such as may be set apart in any
bankruptcy proceeding, to pay any debt owing by Lessee to Lessor hereunder. If
any rent or other debt owing by Lessee to Lessor hereunder is collected by or
through an attorney at law, Lessee agrees to pay an additional amount equal to
fifteen percent (15%) of sum as attorneys1 fees.

23.           NO ESTATE IN LAND. This Lease creates the relationship of landlord
and tenant between Lessor and Lessee. No estate shall pass out of Lessor, and
Lessee has only usufruct which is not subject to levy and sale.

24.           ESTOPPEL CERTIFICATE. At any time and from time to time, Lessee,
on or before the date specified in a request therefor made by Lessor, which date
shall not be earlier than fifteen (15) days from the receipt of such request,
shall execute, acknowledge and deliver to Lessor a certificate evidencing (a)
whether or not t his Lease is in full force and effect, (b) whether or not this
lease has been amended in any way, (c) whether or not there are any existing
defaults on the part of Lessor hereunder to the knowledge of Lessee and
specifying the nature of such defaults, if any, and (d) the date to which rent,
and other amounts due hereunder, if any, have been paid. Each certificate
delivered pursuant to this Paragraph may be relied on by any prospective
purchaser or transferee of Lessor's interest hereunder or of any part of
Lessor's property or by any holder or prospective holder of any mortgage of
Lessor, or a mortgage or prospective mortgage of any part of Lessor's other
property

25.           SEVERABILITY. If any clause or provision of this Lease is or
becomes illegal, invalid, or unenforceable because of present or future laws or
any rule or regulation of any governmental body or entity, effective during its
term, the intention of the parties hereto is that the remaining parts of this
Lease shall not be affected thereby, unless the amount of Rent payable hereunder
is thereby decreased, in which event Lessor may terminate this Lease.

26.           CAPTIONS. The captions used in this Lease are for convenience only
and do not in any way limit or amplify the terms and provisions hereof.

27.           SUCCESSORS AND ASSIGNS. The provisions of this lease shall inure
to the benefit of and be binding upon Lessor and Lessee, and their respective
permitted successors, heirs, legal representatives and assigns.

28.           STATE LAW. The laws of the State of Georgia shall govern the
interpretation, validity, performance and enforcement of this Lease.

29.           TIME IS OF IKE ESSENCE- Except as otherwise specifically provided
herein, time is of the essence of this Lease,

30.           EXECUTION. This Lease may be executed in any number of
counterparts, each of which shall be deemed an original and any of which shall
be deemed to be complete in itself and be admissible into evidence or used for
any purpose without the production of the other counterparts.

31.           FORCE MAJEURE. Either party hereto shall be excused from the
performance of any of its obligations for the period of any delay resulting from
any cause beyond its control, including, without limitation all labor disputes,
governmental regulations or controls, fires or other casualties, inability to
obtain any material or services, or acts of God.

32.           PEACEFUL POSSESSION. So long as Lessee observes and performs the
covenants and agreements contained herein, it shall at all times during the
Lease Term peacefully and quietly have and enjoy possession of the Premises, but
always subject to the terms hereof.

IN WITNESS WHEREOF,  the parties hereto have executed these presents the day and
year first above written.

LESSOR:

SHP, LLC

BY:                                              

LESSEE:

Aladdin Manufacturing Corp

BY: /s/: Salvatore J. Perillo

NAME: Salvatore J. Perillo

TITLE: General Council

ATTEST:

CORPORATE SEAL

Rider to SHP, LLC. Lease

Lessee is Aladdin Manufacturing Corporation, a Delaware Corporation

1.        Premises Leased:

In section (b) Please add ("Such ingress and egress shall not interfere with the
operation of Lessee.

2.        Purpose: Please add (" and any other floor covering products that the
Lessee utilizes in it operation").

 

5.        Additional Rent:

(a). Please add after (i)("unless such default is due to the negligence of
Lessor").

(b) Please add (" unless such damage is due to the negligence of Lessor").

11.     Additional Covenants:

(c)   Please delete and insert Lessor warrants that the leased premises is zoned
for the

intended use of the Premises.

Agreed to the above

/s/: Salvatore J. Perillo

9-30-02